DETAILED ACTION
Preliminary Amendment filed on 04/26/2019 is acknowledged.  Claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a method of sampling volatile malodorous materials from the human skin.
Group II, claim(s) 11-15, drawn to a patch for sampling volatile malodourous materials from the human skin.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of an absorbent hydrogel layer, a backing sheet adhered to the hydrogel layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Munro et al. (US 2007/0282237, IDS) (Munro).  Munro teaches an absorbent hydrogel layer, a backing sheet adhered to the hydrogel layer (par [0052]).
During a telephone conversation with Stephanie Huang on 06/16/2022 a provisional election was made with traverse to prosecute the invention of group I, claim 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 16/345,427 in view of Gallagher et al. (British Journal of Dermatology, 2008). Gallagher teaches that the volatile malodourous materials subsequently being extracted from the hydrogel layer for analysis (page 782, par 2). At time before the filing, it would have been obvious to one of ordinary skill in the art to extract the volatile malodourous materials from the hydrogel layer, in order to analyze the VOCs.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (US 2007/0282237, IDS) in view of Gallagher et al. (British Journal of Dermatology, 2008) (Gallagher).
Regarding claim 1, Munro teaches a method of sampling volatile malodorous materials (sweat) from the human skin (par [0080]), said method comprising the topical application of a patch comprising an absorbent hydrogel layer (par [0016][0138]) and a backing sheet adhered to the hydrogel layer (par [0052]), the volatile malodourous materials (sweating by the skin) being absorbed into the hydrogel layer (par [0080]).
 Munro does not specifically teach that the volatile malodourous materials subsequently being extracted from the hydrogel layer. However, Gallagher teaches that the volatile malodourous materials subsequently being extracted from the hydrogel layer for analysis (page 782, par 2). At time before the filing, it would have been obvious to one of ordinary skill in the art to extract the volatile malodourous materials from the hydrogel layer, in order to analyze the VOCs.
Regarding claim 2, Munro teaches that wherein the hydrogel layer comprises a hydrophilic polymer (par [0151]).
Regarding claim 3, Munro teaches that wherein the hydrophilic polymer is poly(2-hydroxyethylmethacrylate) or a metal salt of poly(2-acrylo-2-methyl-1-propanesulfonic acid) (par [0151]).
Regarding claim 4, Munro teaches that wherein the hydrophilic polymer is a metal salt of poly(2-acrylo-2-methyl-1-propanesulfonic acid) crosslinked with poly( ethylene glycol) diacrylate (par [0151]).
Regarding claim 5, Munro teaches that wherein the backing sheet comprises a pressure sensitive adhesive (par [0141]).
Regarding claim 6, Munro teaches that wherein the pressure sensitive adhesive comprises an acrylic polymer or a triblock copolymer of styrene with butadiene or isoprene, the block copolymer being formulated with oil (par [0055]).
Regarding claim 7, Munro teaches that wherein the hydrogel layer or pressure sensitive adhesive comprises a tackifier (par [013]).
Regarding claim 10, the volatile malodourous materials from human skin intrinsically contains volatile fatty acids.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro in view of Gallagher as applied to claims 1-7 and 10 above, and further in view of Yahiaoui et al. (US 2010/0198177, IDS).
Regarding claim 8, Munro does not specifically teach that wherein the absorbent hydrogel layer is separated from direct contact with the skin by a permeable membrane. However, Yahiaoui teaches that the absorbent hydrogel layer is separated from direct contact with the skin by a permeable membrane (123) (Fig. 4, par [0071]). Yahiaoui teaches that “Because the liner 123 separates the absorbed fluid from the skin of the wearer, the absorbent article provides a sensation of dryness to the wearer” (par [0071]). At time before the filing it would have been obvious to one of ordinary skill in the art to separate the absorbent hydrogel layer from directly contact with the skin by a permeable membrane, in order to provide a sensation of dryness to the wearer.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro in view of Gallagher as applied to claims 1-7 and 10 above, and further in view of Cristancho et al. (The Journal of Supercritical Fluids, 2012) (Cristancho).
Regarding claim 9, Gallagher does not specifically teach that wherein the extraction of the volatile materials from the hydrogel layer is performed using supercritical fluid technology. However, Cristancho teaches that the extraction of the volatile materials from the hydrogel layer is performed using supercritical fluid technology (Fig. 1, page 125, par 2). Cristancho teaches that “Typically, static methods (not relying upon rotating equipment) are preferable because they are less costly and simpler to operate. However, the reduction of VOC content to less than 100 ppm can be challenging for standard devolatilization methods, and a need exists to investigate alternative processes, such as supercritical devolatilization.” (page 124, par 1). At time before the filing, it would have been obvious to one of ordinary skill in the art to extract the volatile materials from the hydrogel layer using supercritical fluid technology, in order to reduce the VOC content in the hydrogel to less than 100 ppm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797